     4:21-mj-03074-CRZ Doc # 13 Filed: 06/09/21 Page 1 of 2 - Page ID # 22




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
              Plaintiff,
                                                  CASE NO: 4:21MJ3074
      vs.

KOBE AMERSON,                                      DETENTION ORDER
             Defendant.



      On the government's motion, the court held a detention hearing under the
Bail Reform Act, 18 U.S.C. § 3142(f). The court concludes the defendant must
be detained.

      There is a rebuttable presumption that no condition or combination of
conditions of release will reasonably assure the defendant’s appearance at court
proceedings and the safety of the community because there is probable cause to
believe the defendant committed a felony involving possession or use of a
firearm or destructive device or any other dangerous weapon. The defendant
has not rebutted this presumption.

      Based on the evidence presented and information of record, the court finds
by a preponderance of the evidence that the defendant's release would pose a
risk of nonappearance at court proceedings, and by clear and convincing
evidence that the defendant's release would pose a risk of harm to the public.

      Specifically, the court finds that the defendant has a criminal history of
violating the law and court orders; violated conditions of release previously
imposed by a court; abuses mood-altering chemicals and is likely to continue
such conduct and violate the law if released; is a member of a gang, the No
Name Demons, which has committed several violent crimes in and around
     4:21-mj-03074-CRZ Doc # 13 Filed: 06/09/21 Page 2 of 2 - Page ID # 23




Lincoln, Nebraska; despite seeing fellow gang members being arrested and
detained by the federal court, did not disassociate with the gang and continued to
possess firearms while using marijuana; and conditions which restrict
Defendant’s travel, personal contacts, and possession of drugs, alcohol, and/or
firearms; require reporting, education, employment, or treatment; or monitor
Defendant’s movements or conduct; or any combination of these conditions or
others currently proposed or available (see 18 U.S.C. § 3142(c)), will not
sufficiently ameliorate the risks posed if the defendant is released.

                          Directions Regarding Detention

      The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or held in
custody pending appeal. The defendant must be afforded a reasonable
opportunity to consult privately with defense counsel. On order of the United
States Court or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to the United States
marshal for a court appearance.

      Dated June 9, 2021.                    BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
